 

 

Case 6:19-cr-00007-JRH-CLR Document 36 Filed 05/20/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA 20 HAY 29

STATESBORO DIVISION MH 9:
CLERK___
SO. DISIT A

 

UNITED STATES OF AMERICA *
*
Vs = CR 619-007
*
ASHLEY LANIER POWELL *
ORDER

Pending before the Court is Defendant Ashley Powell’s motion
to dismiss the indictment. (Doc. 34.) Defendant moves under
Federal Rule of Criminal Procedure 12(b) (3) (B) and argues that the
indictment fails to state an offense. For the following reasons,
the motion is denied.

The Superseding Indictment charges Defendant with possession
of firearms by a prohibited person in violation of 18 U.S.C. §
922(g) (3) in count one and § 922(g) (9) in count two. Defendant
argues that the Superseding Indictment fails to allege that
Defendant knew of his prohibited person status as required by

Rehaif v. United States, 139 S. Ct. 2191 (2019) (“[T]he Government

 

must prove both that the defendant knew he possessed a firearm and
that he knew he belonged to the relevant category of persons barred
from possessing a firearm.”). Defendant includes an affidavit and
transcript of his domestic violence misdemeanor sentencing hearing

in support of his argument that he lacked the requisite knowledge

 
 

 

Case 6:19-cr-00007-JRH-CLR Document 36 Filed 05/20/20 Page 2 of 3

of his prohibited status for count two. As for count one,
Defendant argues that there is no underlying offense.

“In ruling on a motion to dismiss for failure to state an
offense, a district court is limited to reviewing the face of the
indictment and, more specifically, the language used to charge the

crimes.” United States v. Sharpe, 438 F.3d 1257, 1263 (llth Cir.

 

2006) (emphasis original). A sufficient indictment will “contain
the elements of the offense intended to be charged, and
sufficiently apprise the defendant of what he must be prepared to
meet.” Id. (quotation omitted). An indictment is sufficient if
it follows the language of the statute. See United States v.

Ershova, 791 F. App’x 158, 161 (11th Cir. 2019) (citing United

States v. Critzer, 951 F.2d 306, 307-08 (l1lth Cir. 1992)).

 

Additionally, there is no summary judgment equivalent in criminal
cases, meaning the Court may not make a pre-trial determination of
sufficiency of the evidence. See Critzer, 951 F.2d at 307.

Both counts of the Superseding Indictment follow the
statutory language, and both specifically include an allegation
the Defendant acted with knowledge with regard to his possession
of the firearm and the conduct supporting his prohibited person
status. (See Superseding Indictment, Doc. 7.)

Defendant appears to argue that count one fails to allege an
offense because it does not allege an underlying controlled

substance offense. But, Section 922(g)(3} does not require an

 
 

 

Case 6:19-cr-00007-JRH-CLR Document 36 Filed 05/20/20 Page 3 of 3

underlying conviction, only that the defendant be “an unlawful
user . . . of any controlled substance.” Count one alleges that
Defendant was a knowing unlawful user of methamphetamine, and thus
is sufficient to state an offense.

As to count two, Defendant argues that the supporting evidence
attached to his motion shows that he did not know he was a
prohibited person due to his misdemeanor domestic offense.
However, as explained above, a motion to dismiss the indictment
tests only the face of the indictment and not the sufficiency of
the evidence. Count two alleges that Defendant knew he had been
convicted of a crime of domestic violence and thus states an
offense.

Both counts of the Superseding Indictment track the statutory
language of the crimes they charge and satisfy Rehaif’s
requirements. Upon consideration, Defendant’s motion to dismiss
the indictment (Doc. 34) is DENIED.

ORDER ENTERED at Augusta, Georgia, this a) day of May,

2020.

   

 

7 Saiueer arty Coane JUDGE
UNITED] STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
     

 

 
